IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-81,896-01


                            EX PARTE TAMARA BOND, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. CR21930-A IN THE 35TH DISTRICT COURT
                             FROM BROWN COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance and sentenced to five years’ imprisonment. She did not appeal her conviction.

        Applicant contends that adjudication-of-guilt counsel advised her that she would be eligible

for release to parole after serving fourteen months of her sentence. Counsel filed a sworn affidavit

in response to Applicant’s claim, and the trial court has determined that counsel was ineffective.

Relief is granted. Ex parte Moussazadeh, 361 S.W.3d 684 (Tex. Crim. App. 2012). The judgment
                                                                                                  2

in case number CR21930 in the 35th District Court of Brown County is set aside, and Applicant is

remanded to the custody of the Sheriff of Brown County to answer the allegations in the State’s

motion to adjudicate guilt. The trial court shall issue any necessary bench warrant within 10 days

after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: September 17, 2014
Do not publish